--------------------------------------------------------------------------------


[SKY BANK
LOGO]                                                                            
  Exhibit 10.2
 
Paul Colasono
Chief Financial Officer
Franklin Credit Management Corporation
101 Hudson Street
Jersey City, NJ 07302
 
RE: Rate
Modifications                                                                                December
12, 2006
 
Paul,
 
As a follow up to our recent conversations regarding certain terms of the
various outstanding loan facilities by and between Sky Bank, Tribeca Lending
Corporation (Tribeca) and Franklin Credit Management Corporation (FCMC) I would
like to reiterate the details of our agreements. Specifically, the interest
charged effective as of November 15, 2006, by Sky Bank for all 2nd mortgages
purchased under the Master Credit and Security Agreement among Sky Bank, FCMC
and certain of its Subsidiaries dated as of October 13, 2004 and as amended by
the Amendment to the Master Credit and Security Agreement, dated as of October
5, 2006 (as so amended, the “Franklin Credit Agreement”), as well as all loans
originated under the Master Credit and Security Agreement dated as of February
28, 2006 among Tribeca, certain of its Subsidiaries and Sky Bank (the “Tribeca
Credit Agreement”), is now subject to the following interest matrix:
 
Base Rate Index
Sky Bank Margin
“All-in” Rate Range
<226
300
300-525
226-450
260
486-710
>450
235
686+



Interest on the above loans by Sky Bank is computed as provided in the
respective loan documents and shall be paid according to the Federal Home Loan
Bank of Cincinnati (“FHLBC”) 30-day advance rate (“Base Rate Index”), adjusted
on the last day of each month. The interest matrix above shows the relationship
between the Base Rate Index, the actual interest rate that will be earned by Sky
Bank (the “All-in” Rate Range), and the spread above the Base Rate Index used to
calculate the “All-in” Rate Range (“Sky Bank Margin”). The table numbers
represent basis points. For example, a FHLBC Index of 250 basis points will
result in a Margin of 260 basis points and an Interest Rate earned of 510 basis
points (5.10%).
 
Furthermore, in addition to the rate reductions described above, Sky Bank has
agreed to lower the interest rate charged for all 1st mortgages purchased under
the Franklin Credit Agreement according to the following matrix, effective as of
November 15, 2006:
 
 
 

--------------------------------------------------------------------------------


 
 
Base Rate Index
Sky Bank Margin
“All-in” Rate Range
<226
300
300-525
226-450
225
451-675
>450
200
651+



Again, interest on the above loans by Sky Bank is computed as provided in the
respective loan documents and shall be paid according to the Federal Home Loan
Bank of Cincinnati (“FHLBC”) 30-day advance rate (“Base Rate Index”), adjusted
on the last day of each month. The interest matrix above shows the relationship
between the Base Rate Index, the actual interest rate that will be earned by Sky
Bank (the “All-in” Rate Range), and the spread above the Base Rate Index used to
calculate the “All-in” Rate Range (“Sky Bank Margin”). The table numbers
represent basis points. For example, a FHLBC Index of 250 basis points will
result in a Margin of 225 basis points and an Interest Rate earned of 475 basis
points (4.75%).
 
We agree that all other terms of the various debt facilities by and between Sky
Bank and FCMC/Tribeca shall remain unchanged.
 
As always, please feel free to contact me with questions.
 
Regards,

 
/s/ Jerry S. Sutherin                        
Jerry S. Sutherin
Senior Vice President
Sky Bank, Specialty Lending Group
110 East Main Street
Salineville, OH 43945
330-679-3859
 
 
 
 
 
 
 
 